          Case 1:18-cv-00656-RB-JFR Document 187 Filed 12/11/20 Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

VOLKER STROBEL, HEIKE
STROBEL, and HANS BAUR,
in their individual capacities and on
behalf of UNC Holdings LLC,

                  Plaintiffs/Counterclaim Defendants,

v.                                                                                  No. CIV 1:18-00656-RB-JFR

UWE RUSCH and DR. MABEL
RUSCH,

                  Defendants/Counterclaim Plaintiffs.


                               MEMORANDUM OPINION AND ORDER

          A lawyer’s duties of loyalty to, and zealous representation of, their clients are challenged

when the client fails to pay for legal services. When a lawyer moves to withdraw from

representation for non-payment of fees, the motion is typically granted. But when the motion to

withdraw is filed less than three months prior to trial, after two years of contentious litigation,1

concerns of judicial economy and prejudice to opposing counsel and parties complicate the

analysis. For the reasons that follow, Mr. Menhart’s Motion to Withdraw will be granted.

     I.   Standard

          Typically, courts have extensive discretion when dealing with an attorney’s motion to

withdraw representation. See Leaton v. Navajo Refinery, No. 09-CV-382 WPL/CG, 2011 WL

13262486, at *1 (D.N.M. Feb. 24, 2011); see also Abell v. Babbitt, 176 F.3d 488, at *2 (10th Cir.

1999) (“The grant or denial of an attorney’s motion to withdraw in a civil case is a matter addressed

to the discretion of the trial court and will be reversed on appeal only when the trial court has


1
 A jury trial is set in this case for February 8, 2021. (Doc. 77.) The Final Pretrial Conference is set for January 8,
2021. Id.

                                                            1
       Case 1:18-cv-00656-RB-JFR Document 187 Filed 12/11/20 Page 2 of 6




abused its discretion.”) (quoting Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087

(7th Cir. 1982)). To determine whether Mr. Menhart may withdraw, the Court looks to both the

New Mexico Rules of Professional Conduct (“NMRPC”) and the American Bar Association

Model Rules of Professional Conduct (“RPC”) for guidance. See, e.g., Hakim v. Leonhardt, 126

F. App’x 25, 26 (2d Cir. 2005) (“Codes of Professional Conduct . . . and the Model Code guide

our assessment of whether ‘good cause’ to withdraw exists.”). “Both rules provide for permissive

withdrawal in certain situations.” Leaton, 2011 WL 13262486, at *1.

       Rule 1.16(b) permits a “‘lawyer [to] withdraw from representing a client if withdrawal can

be accomplished without material adverse effect on the interests of the client, or if’ any of the

criteria enumerated in (b)(1)–(6) is met.” Rusinow v. Kamara, 920 F. Supp. 69, 71 (D.N.J. 1996)

(quoting A.B.A. Model Rules of Prof’l Conduct R. 1.16(b)(1)). One of the enumerated criteria

warranting withdrawal is “if a client fails substantially to fulfill an obligation to the lawyer

regarding the lawyer’s services and has been given reasonable warning that the lawyer will

withdraw unless the obligation is fulfilled.” N.M. Stat. Ann. § 16-116(B)(5); A.B.A. Model Rules

of Prof’l Conduct R. 1.16(b)(5)). The comment to Rule 1.16 states that optional withdrawal

typically applies to a situation where “the client refuses to abide by the terms of an agreement

relating to the representation, such as an agreement concerning fees or court costs or an agreement

limiting the objectives of the representation.”

 II.   Analysis

       Mr. Menhart bases his reason for seeking withdrawal on two circumstances: Defendants

have not paid him (“financial grounds”), and his contention that the lack of compensation will

create future friction between him and his clients (“other good cause”). (Doc. 169 at 1.) Mr.

Menhart’s “other good cause” argument is unavailing because he has failed to show that his



                                                  2
       Case 1:18-cv-00656-RB-JFR Document 187 Filed 12/11/20 Page 3 of 6




relationship with Defendants is, or will likely become, antagonistic. Mr. Menhart’s argument

regarding compensation is persuasive. Even though the Final Pretrial Conference (just over one

month away) and jury trial (just over two months away) are looming, “there are some instances in

which an attorney . . . might have to withdraw even at the cost of significant interference with the

trial court’s management of its calendar.” Whiting v. Lacara, 187 F.3d 317, 321 (2d Cir. 1999).

The Court determines that this is one of those instances. Therefore, the Court will grant Mr.

Menhart’s Motion to Withdraw on compensation grounds alone.

           a. Compensation

       The facts of this case present two countervailing interests: working without pay and

fairness to litigants. It is the Court’s job to determine which interest controls. As to Mr. Menhart’s

interest—wanting compensation for his labors—the Court understands his frustration. Mr.

Menhart stated that he has made efforts to accommodate Defendants, but they have failed to pay

“$100,000 in, not only attorneys’ fees, but out-of-pocket cost.” (Doc. 185 at 7.) The Court does

not know Defendants’ financial situation, but it does recognize the problems a client’s failure to

pay may cause their attorney. See In re “Agent Orange” Product Liability Litig., 571 F. Supp. 481,

482 (E.D.N.Y.1983) (allowing withdrawal because “the moving attorneys will be unable to absorb

the enormous expense that continued prosecution of the litigation will inevitably entail”). The

amount Defendants allegedly owe Mr. Menhart is significant. Moreover, additional funds will be

necessary to take this matter to trial, and Mr. Menhart’s “good cause” analysis shows that there is

little indication that Mr. and Dr. Rusch will be able to pay the future expenses. Therefore, this

predicament constitutes a failure on Defendants’ part to “substantially . . . fulfill an obligation to

the lawyer regarding the lawyer’s services . . . .” N.M. Stat. Ann. § 16-116(B)(5); A.B.A. Model

Rules of Prof’l Conduct R. 1.16(b)(5).


                                                  3
       Case 1:18-cv-00656-RB-JFR Document 187 Filed 12/11/20 Page 4 of 6




        Defendants have a strong countervailing interest—fairness. A counseled party should fairly

expect their attorney to fulfill his or her own part of the bargain to provide competent and

profession representation through the entirety of the litigation. However, Defendants do not oppose

Mr. Menhart’s withdrawal and acknowledge their failure to adhere to their contract. And while

these circumstances present a close call given the impending settings, the Court notes that parties

frequently represent themselves pro se. Such proceedings normally run smoothly, and the Court

trusts that the remainder of this case will fare similarly.

        “The low risk of prejudice contrasts with weighty policy reasons to allow withdrawal.”

Brandon v. Blech, 560 F.3d 536, 538–39 (6th Cir. 2009). As appellate courts have recognized,

requiring attorneys to continue representing clients without payment imposes a severe burden:

                It simply expects too much of counsel to expend the additional
                energy necessary to go to trial, and to front the necessary expenses,
                without any real assurance that he will be paid for any of it,
                especially where he already is owed a substantial sum and the client
                has violated the written fee agreement.

Id. (citing Rivera–Domenech, 402 F.3d at 249). See also Fidelity, 310 F.3d at 541 (reversing a

denial of a motion to withdraw as an abuse of discretion). Here, the burden of forcing Mr. Menhart

to represent Defendants without pay outweighs any countervailing concerns.

        The rules also require that Mr. Menhart give “reasonable warning that [he] will withdraw

unless the obligation is fulfilled.” N.M. Stat. Ann. § 16-116(B)(5); A.B.A. Model Rules of Prof’l

Conduct R. 1.16(b)(5). Though Mr. Menhart does not indicate that he gave “reasonable warning”

to Defendants, he did state that he made “good-faith efforts to work with the Defendants in

bringing their account current.” (Doc. 169 at 3.) Defendants have not alleged that they had

insufficient warning of Mr. Menhart’s intent to withdraw. Consequently, the Court finds that there

was sufficient warning.



                                                   4
       Case 1:18-cv-00656-RB-JFR Document 187 Filed 12/11/20 Page 5 of 6




            b. Other Good Cause

        Both the local and federal rules also allow an attorney to withdraw when “other good cause

for withdrawal exists.” N.M. Stat. Ann. § 16-116(B)(7); A.B.A. Model Rules of Prof’l Conduct R.

1.16(b)(7). “Much of the relevant caselaw about when good cause exists under subsection (b)(7)

involves antagonism between lawyer and client.” White v. BAC Home Loans Servicing, LP, No.

309-CV-2484-G, 2010 WL 2473833, at *2 (N.D. Tex. June 15, 2010) (citing A.B.A. Model Rules

of Prof’l Conduct R. 1.16) (internal quotations omitted). “This case law establishes that an attorney

has good cause for withdrawal when there has been a total breakdown of the attorney-client

relationship.” Id.; see also, e.g., Gold's Gym Licensing, LLC v. K-Pro Marketing Group, Inc., 2009

WL 3520858, at *3 (D. Minn. Oct.26, 2009) (“We have, in the past, found that good cause exists

. . . where a degree of fractiousness, between the client and counsel, has developed which inhibits

‘the just, speedy, and inexpensive determination of [the] action.’”) (quoting Fed. R. Civ. P. 1).

        Here, Mr. Menhart admitted that, “the representation is not necessarily antagonistic at this

time . . . .” (Doc. 169 at 4.) Moreover, Mr. Menhart cites no specific instances to show the Court

that “there is a demonstrated conflict of interest . . . that is so great that it resulted in a total lack of

communication preventing an adequate defense . . . .” See Leaton, 2011 WL 13262486, at *2

(citing United States v. Cole, 988 F.2d 681, 683 (7th Cir. 1993)). Therefore, it does not appear that

Mr. Menhart has established other good cause.

III.    Conclusion

        The Court determines that Mr. Menhart has offered enough evidence to allow for his

withdrawal under both N.M. Stat. Ann. § 16-116(B)(5) and A.B.A. Model Rules of Prof’l Conduct

R. 1.16(b)(5). Because of Defendants’ non-payment, Mr. Menhart will be relieved of his duties to




                                                     5
       Case 1:18-cv-00656-RB-JFR Document 187 Filed 12/11/20 Page 6 of 6




them, and they will proceed on a pro se basis. The Court expects Defendants to be prepared and

ready for the upcoming proceedings in this protracted litigation.

       THEREFORE,

       IT IS ORDERED that Attorney Eric Menhart’s Amended “Unopposed” Motion To

Withdraw (Doc. 169) is GRANTED.



                                             ________________________________

                                             ROBERT C. BRACK
                                             SENIOR U.S. DISTRICT JUDGE




                                                6
